DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 10/8/2021, in which claim(s) 1-5, 7-12, 14-17 and 19 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.
Claim(s) 6, 13 and 18 has/have been cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 15 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b) has/have been withdrawn.  Consequently, the rejection(s) of claim(s) 2-7, 9-12, 14, 16, 17 and 19, which depend(s) from claim(s) 1, 8 and 15 has/have also been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0008], [0066] and [0074] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to insure that applicant has not introduced new matter.

Response to Arguments
Applicant’s amendments/arguments with respect to claim(s) 1-5, 7-12, 14-17 and 19, filed on 10/8/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7-12, 14-17 and 19 under 35 U.S.C. 103, see the bottom of page 9 to page 11 of applicant’s remarks, filed on 10/8/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Claim(s) 5, 12 and 17 is/are objected to because of the following informalities:  in lines 1-2, “broadcasting the portion of data” in claim 5, in line 2 of claim 12 and in line 2 of claim 17 should be corrected to “broadcasting the portion of regulatory data” (i.e., to conform with applicant’s amendments to claims 1, 8 and 15).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Newly amended claim(s) 1 recite(s) the limitation "a plurality of nodes participating in a block chain network comprising a plurality of block chains, a plurality of block chains; and" in lines 3-4.  There are 2 “a plurality of block chains” recited and it is unclear whether the same “a plurality of block chains” is being recited or 2 different “a plurality of block chains”.  Thus, the claim language is indefinite.  As such, claim(s) 1 is/are rejected as being indefinite.
Claim(s) 2-5 and 7-12 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malan, US 2020/0175001 A1 (hereinafter “Malan”) in view of Hu et al., US 2019/0228468 A1 (hereinafter “Hu”) in further view of Nagla et al., US 2018/0018723 A1 (hereinafter “Nagla”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Malan discloses a system for decentralized modification and control of a block chain architecture, the system comprising:
a plurality of nodes participating in a block chain network comprising a plurality of block chains, a plurality of block chains (Malan, [0004], see secure ledgers [i.e., block chains] for a first user and a second user; and Malan, [0035] and [0086], see transfer between a first user and a second and a transfer between the second user and the first user, where each user is a block chain); and
a controller assigned for managing regulation of the block chain network (Malan, [0069], see authoritative source), the controller comprising at least one memory device with computer-readable program code stored thereon (Malan, [0096], see memory), at least one communication device connected to a network (Malan, [0098], see network interface device), and at least one processing device (Malan, [0097], see microprocessor), wherein the at least one processing device is configured to execute the computer-readable program code to:
generate at least one regulatory hyperchain, wherein the at least one regulatory hyperchain the at least one regulatory hyperchain collectively regulates one or more of data, processes, and health of the at least one regulated chain based on regulatory requirements Note: “regulatory hyperchain” is not a term known in the art and applicant has not defined the term in the claim language.  As such, it is being interpreted as nonfunctional descriptive material);
assign permission, upon authentication, for access and modification of data within the at least one regulated chain via the at least one regulatory hyperchain (Malan, [0089]-[0091], see validation operation for validating one or more of the entries in the ledger, where the validation operation must be assigned in order to be started/completed);
broadcast at least a portion of regulatory data to the at least one regulatory hyperchain (Malan, [0086], see submission of a claim disputing the transaction and the information provided with it [i.e., regulatory data]);
collect and analyze a portion of data from with the at least one regulatory hyperchain (Malan, [0087]-[0090], see validating operations, which includes gathering pertinent information, to verify the claim dispute);
based on analyzing the portion of regulatory data, determine a modification action for the at least one regulated chain (Malan, [0091], see determination that the claim is valid and proceeding to the restore operation [i.e., modification action, where “modification action” is a broad term]), 
trigger execution of the regulatory action on the at least one regulated chain (Malan, [0091], see starting and performing the restore operation).
at least one regulated chain (Hu, [0005]-[0008], see regulatory inspection of block chain); and
regulating chain (Hu, [0005]-[0008], see regulatory inspection of block chain).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Hu’s teachings to Malan’s system.  A skilled artisan would have been motivated to do so in order to ensure proper compliance between at least two systems, see Hu, [0003].  In addition, both/all of the references (Malan and Hu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such validation of data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Nagla discloses comprises a plurality of regulatory chains (Nagla, [0156], see vehicle record platform for regulator purposes; Nagla, [0207], see blockchain vehicle record node manages vehicle records using blocks organized in blockchains [i.e., plural]; and Nagla, [0212], see blockchain rules engine for maintaining and updating one or more blockchains [i.e., plural]);
wherein the modification action comprises at least one of providing an operation command to the at least one regulated chain, rewriting information on the at least one regulated chain, overwriting a consensus of the at least one regulated chain, and deactivating or removing at least a portion of the at least one regulated chain from the block chain network (Nagla, [0036] and [0045], see update an existing block in the set of blocks of the vehicle record, delete the existing block in the set of blocks of the vehicle record; Nagla, [0098], see delete the existing block in the set of blocks of the vehicle record; Nagla, [0103], see blocks can be inserted, deleted, updated, modified, transformed, etc., over the course of time; and Nagla, [0212], see the blockchain rules engine may be configured for maintaining and updating one or 
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Malan discloses a computer program product for decentralized modification and control of a block chain architecture, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein (Malan, [0099], see non-transitory computer-readable storage medium).
With respect to claim 15, Malan discloses a computer-implemented method for decentralized modification and control of a block chain architecture, the method comprising:
providing a computing system comprising a computer processing device (Malan, [0097], see microprocessor) and a non-transitory computer readable medium (Malan, [0099], see non-transitory computer-readable storage medium).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Malan, Hu and Nagla discloses wherein the controller is configured to assign at least one smart contract configured to dynamically control a transfer of actions between the at least one regulated chain and the at least one regulatory hyperchain based on the permissions (Hu, [0040], see smart contract).

Claims 3 and 10
With respect to claims 3 and 10, the combination of Malan, Hu and Nagla discloses wherein the plurality of block chains of the block chain network form a recursive hierarchy of self-regulating interconnected hyperchains, wherein each of the plurality of block chains participate within the recursive hierarchy as both a regulated chain and a regulating chain for one another (Hu, [0005]-[0008], see regulatory inspection).

Claims 4 and 11
With respect to claims 4 and 11, the combination of Malan, Hu and Nagla discloses wherein the recursive hierarchy of self-regulating interconnected hyperchains report to a central regulatory authority permissioned for performing modification actions for the at least one regulated chain (Malan, [0069], see ledger).

Claims 5, 12 and 17
With respect to claims 5, 12 and 17, the combination of Malan, Hu and Nagla discloses further comprising broadcasting the portion of data from the at least one regulated chain to the at least one regulatory hyperchain further comprises modifying and transforming the data prior to broadcasting the data to the at least one regulatory hyperchain (Malan, [0137] and [0138], see adding new transaction to ledger; and Hu, [0005]-[0008], see regulatory inspection of block chain).

Claims 7, 14 and 19
With respect to claims 7, 14 and 19, the combination of Malan, Hu and Nagla discloses further comprising transmitting, via the at least one regulatory node, a report from each of the at least one regulatory hyperchain to the central regulatory authority (Malan, [0091], see claim is determined to be valid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Gunther for managing transactions in dynamic digital documents;
– Herlihy et al. for accountability and trust in distributed ledger systems; and
– Kursun for blockchain architecture for optimizing system performance and data storage.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571)270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 9, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152